MEMORANDUM CASES.
The defendant, following his arrest with one D. Quarez, was charged by information, filed by the district attorney of Sacramento County, with having, on the twelfth day of July, 1924, "in his possession, under his custody and control" a .38 Colt's revolver, less than twelve inches in length and capable of being concealed upon the person, and being a foreign-born person and not a naturalized citizen of the United States. He was tried and convicted of the charge — the alleged offense constituting a violation of the act of 1923 (Stats. 1923, c. 339, p. 695) — a motion for a new trial was interposed and denied, whereupon defendant was sentenced to the penitentiary. He has appealed from the order denying his motion for a new trial and from the judgment of conviction.
The same points are urged for a reversal of the judgment and order as in the case of People v. Quarez, this day decided by this court (ante, p. 404 [238 P. 363]). A weapon of the prohibited type was also found in the possession *Page 785 
of appellant herein. What we have said touching the questions presented in the Quarez case is hereby adopted and made a part hereof. For the reasons therein stated the judgment and order appealed from are hereby reversed and a new trial ordered.
Lennon, J., Richards, J., Shenk, J., Waste, J., Seawell, J., and Myers, C.J., concurred.
Rehearing denied.